Citation Nr: 0512262	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  01-06 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disorder, 
claimed as secondary to asbestos exposure.

2.  Entitlement to an effective date earlier than January 29, 
2002 for an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

3.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 20 percent 
disabling, to include entitlement to restoration of a 30 
percent rating from November 3, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had recognized active service from July 1969 to 
January 1983.  He had additional service following this 
period that is not recognized for Department of Veterans 
Affairs (VA) benefits purposes.  

Initially, the Board of Veterans' Appeals (Board) notes that 
in multiple statements, the veteran asserted entitlement to 
benefits for additional right knee disability that was 
allegedly due to the failure on the part of VA physicians to 
properly diagnose his right knee disability at an earlier 
point in time.  The Board finds that such a claim would be 
most nearly characterized as a claim for benefits under 
38 U.S.C.A. § 1151 (West 2002).  As such a claim has not been 
adjudicated by the regional office (RO), it is referred to 
the RO for appropriate adjudication.

The Board further notes that to the extent the veteran and 
his representative seek to make the issue of entitlement to a 
total disability rating based on individual unemployability 
part of the current appeal, the Board finds that while this 
claim was recently adjudicated in June 2004, the record does 
not reflect the filing of a notice of disagreement with this 
decision, and the veteran's level of knee disability does not 
permit the Board to address the issue as part of the 
increased rating claim.  Roberson v. Principi, 251 F.3d 1378 
(2001).  Consequently, the Board finds that this claim is not 
a subject for current appellate review.


FINDINGS OF FACT

1.  The veteran has asbestos-related pleural disease that is 
related to exposure to asbestos during active service.

2.  A reopened claim for a rating in excess of 10 percent for 
chondromalacia of the right knee was received on July 10, 
2001; by rating decision in June 2002, a disability 
evaluation of 30 percent was granted, effective from April 1, 
2002, the date following January 29, 2002 right knee surgery 
and subsequent convalescence.

3.  The medical evidence available for the period of July 10, 
2000 to January 29, 2002, permits the conclusion that severe 
right knee disability manifested by symptoms in an 
unexceptional disability picture was ascertainable as early 
as July 10, 2000.

4.  Since April 1, 2002, the veteran's chondromalacia of the 
right knee has continued to be manifested by symptoms in an 
unexceptional disability picture that are consistent with 
severe knee impairment.


CONCLUSIONS OF LAW

1.  Asbestos-related pleural disease was incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  An earlier effective date of July 10, 2000 for a 30 
percent, but not greater, rating for chondromalacia of the 
right knee is warranted.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. §§ 3.321, 3.400, 4.71a, Diagnostic Code 5257 
(2004).

3.  The criteria for a 30 percent, but not higher, rating for 
chondromalacia of the right knee from April 1, 2002, have 
been met; the 30 percent rating is restored effective from 
November 3, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 3.321, 4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that to the extent it may not 
have complied with respect to every aspect of the claim for 
service connection for a lung disorder, since the Board has 
determined that the evidence permits the Board to grant the 
claim, any failure to notify and/or develop the claim 
pursuant to 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) (VCAA) cannot be considered prejudicial to the veteran.  
In addition with respect to the veteran's remaining claims 
for increased rating and entitlement to an effective date 
earlier than January 29, 2002 for a rating in excess of 10 
percent for right knee chondromalacia, the claims file 
reflects that the veteran has been advised on numerous 
occasions of the need to provide evidence that his right knee 
disorder was worse than previously evaluated both before and 
after January 29, 2002.

First, prior to the adjudication of his claim for increased 
rating filed in July 2001, the veteran was furnished with a 
March 2002 letter in which the RO advised the veteran of the 
evidence that was necessary to substantiate a claim for 
increased rating, the evidence that would be obtained on the 
veteran's behalf, and the evidence and information that the 
veteran was to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Thereafter, a June 2002 rating decision and November 2002 
statement of the case increased the rating for the veteran's 
right knee disability to 30 percent, effective from April 
2002, noting that this was the highest schedular rating 
available for this disorder and that a higher evaluation for 
pain or extraschedular consideration was not warranted.  The 
November 2002 statement of the case also advised the veteran 
that entitlement to a 30 percent rating was not shown until 
April 2002.

The June 2003 supplemental statement of the case noted that 
treatment records for the period of January 1999 to November 
2002 did not substantiate an evaluation in excess of 10 
percent for the veteran's right knee disorder prior to 
January 29, 2002.

A February 2004 letter from the RO again noted the evidence 
that was necessary to substantiate a claim for increased 
rating, the evidence that would be obtained by the VA, and 
the evidence that the veteran was expected to provide.  Id.

An August 2004 supplemental statement of the case then 
advised the veteran that his rating for his right knee 
disorder was reduced from 30 to 20 percent, effective from 
November 2003, due to evidence that the right knee disability 
had improved in severity.

Although the February 2004 VCAA notice letter came after the 
initial actions that denied the claims, and no letter from 
the RO specifically requested that the appellant provide any 
evidence in the appellant's possession that pertained to the 
claims as addressed in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), as demonstrated from the foregoing 
communications from the RO, the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The veteran has also been provided with the applicable law 
and regulations, and with the exception of currently missing 
service medical records (which are not pertinent to the 
increased rating claims), there is no indication that there 
are any outstanding relevant documents that have not already 
been obtained or that are not adequately addressed in 
documents in the claims file.  

The veteran was also afforded with relevant VA examination in 
April 2000, 2002 and 2004, and the claims file also reflects 
treatment records that further enable the Board to assess the 
nature of the veteran's right knee disability during the 
relevant time frames under review.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development of this matter is required 
under the VCAA.




I.  Entitlement to Service Connection for a Lung Disorder, 
Claimed as Secondary to Asbestos Exposure

The veteran's DD Form 214 from the veteran's first period of 
active service reflects that the veteran was assigned to the 
USS Sierra.  The DD Form 214 from the DD Form 214 for the 
service period of January 1977 to January 1982 reflects that 
he was assigned to the USS Yellowstone.

A March 1998 private medical statement from Dr. A. reflects 
that based on the veteran's record of service aboard ships 
during service and chest X-rays with findings of bilateral 
pleural thickening, Dr. A. concluded that the veteran 
suffered from asbestos-related pleural disease.  This 
physician further indicated that to a responsible degree of 
medical certainty, the veteran's shipboard exposure to loose 
asbestos fibers was amply indicative of his present malady 
being caused by this asbestos exposure.

VA chest X-rays from January 1999 were interpreted to reveal 
pulmonary infiltration in both lower lobes, more prominent on 
the left side.  These results were not noted in X-rays from 
October 1999.

VA chest X-rays from April 2000 were interpreted to reveal 
findings that suggested old granulomatous disease, but no 
acute pneumonic infiltrates.

VA respiratory examination in April 2000 revealed that X-rays 
indicated no pulmonary infiltrates, thickening, or plaques.  
Pulmonary function results were also reviewed, and the 
impression was history of asbestos exposure without evidence 
of current cardiorespiratory effect.  

Early December 2001 VA chest X-rays were found to indicate a 
very faint right suprahilar density, and further X-rays were 
suggested.  

X-rays from later in December 2001 were interpreted to reveal 
the same density and a very tiny density in the left base.  
There was also minimal pleural thickening laterally in the 
mid lung field on the right.

Although the Board recognizes that the RO could appropriately 
conclude that there was inadequate evidence of current 
disability so as to preclude the establishment of service 
connection for a lung disorder, the Board finds that the 
evidence is at least unclear in this regard, with Dr. A. 
finding in March 1998 that there was evidence of asbestos-
related pleural disease (that was subsequently confirmed in 
VA X-rays from January 1999), and the April 2000 examiner 
finding no evidence of such disease.  However, with the 
evidence therefore basically in equipoise and evidence 
suggesting old granulomatous disease in April 2000, and at 
least some pleural thickening in the mid lung field on the 
right in October 2001, the Board will give the veteran the 
benefit of the doubt, and conclude that there is sufficient 
evidence of asbestos-related pleural disease. 

The Board further notes that the RO and all the examiners 
have conceded the veteran's exposure to asbestos in service, 
which is consistent with his assignment to ships during 
active service.  Moreover, with the Board's finding that 
there is sufficient evidence of current disability, the only 
opinion regarding nexus is the opinion of Dr. A., who clearly 
opines that the veteran's asbestos-related pleural disease is 
related to his active service.

Accordingly, based on the above considerations, the Board 
will give the veteran the benefit of the doubt, and find that 
he currently suffers from asbestos-related pleural disease 
that is related to his exposure to asbestos during service.  
Therefore, the Board finds that entitlement to service 
connection for asbestos-related pleural disease is warranted.


II.  Entitlement to an Effective Date Earlier than January 
29, 2002 for an Evaluation in Excess of 10 percent for 
Chondromalacia of the Right Knee

The Board would again initially note that it finds that 
entitlement to an earlier effective date based on allegations 
of negligent treatment on the part of VA is not currently a 
matter for appellate review, and has been referred to the RO 
for appropriate action.  Therefore, the sole question for 
appellate consideration is whether any earlier effective date 
statute or regulation provides any basis for an effective 
dated earlier than January 29, 2002 for a rating in excess of 
10 percent for chondromalacia of the right knee.  

In this regard, under 38 U.S.C.A. § 5110(b)(2), the effective 
date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  See also 38 C.F.R. 
§ 3.400(o)(2) (to the same effect). 

The applicable statutory and regulatory provisions require 
that the Board look to all the evidence of record to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2004); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Servello v. Derwinksi, 3 
Vet. App. 196 (1992).

The record shows that following the RO's June 1994 rating 
decision's determination that a 10 percent rating was 
warranted for chondromalacia of the right knee, and a June 
2000 rating decision's denial of a December 1999 claim for 
increased rating, the veteran filed to reopen his claim in 
the July 10, 2001 substantive appeal that was filed with 
respect to his claim for service connection for a lung 
disorder.  Thereafter, a June 2002 rating decision determined 
that an increased rating of 30 percent was warranted, 
effective only from April 1, 2002, the date following the 
veteran's January 29, 2002 right knee surgery and subsequent 
convalescence.  The June 2002 rating action reflects that the 
increase of the disability rating was based on April 2002 VA 
examination, which revealed a diagnosis of severe 
chondromalacia of the right patella and tibial cartilage with 
moderate osteoarthritis.

Thus, while the Board must in part consider the issue of 
entitlement to an increased rating between July 10, 2001 and 
January 29, 2002, the Board must additionally consider 
whether an increase in disability was ascertainable within 
one year of the filing date of the claim to reopen of July 
10, 2001.  If the increase in disability was first 
ascertainable during the one year prior to July 10, 2001, the 
Board finds that an increased rating may be effective as of 
this date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2004).

Fortunately, the claims file includes relevant treatment 
records for the period of July 10, 2000 to January 29, 2002.  
In terms of background, April 2000 VA joint examination 
revealed a diagnosis of chondromalacia of both knees with 
mild arthritis and mild functional restriction.  

VA outpatient records from March 2001 reflect the veteran's 
complaint that while there had been a diagnosis of 
degenerative joint disease (DJD) as to both knees for 
approximately the previous 25 years, over the last couple of 
months, his right knee had been much more painful and 
unstable, and he denied any recent trauma.  It was noted that 
previous imaging in April 2000 and October 1999 revealed mild 
degenerative changes bilaterally and a small calcification on 
the right patellofemoral joint space.

VA outpatient records from December 2001 reflect that the 
veteran reported increased right knee pain for the previous 
several months, with episodes of locking in an extended 
position, and increased pain with stairs and sitting.  
Physical examination revealed pain with patellar compression.  
X-rays were interpreted to reveal that a right suprapatellar 
loose body disclosed in X-rays from 1999 had moved into the 
right knee joint.  The impression was loose body along with 
patellofemoral pain syndrome.  

Over the relevant time period, the veteran's right knee 
disability was rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004) for slight recurrent 
subluxation or laterally instability, however, the Board 
notes that there were very few, if any, clinical findings of 
right knee instability.  In addition, while there was 
evidence of pain on motion, the veteran's limitation of 
motion was not significant enough to warrant entitlement to 
an increased rating on that symptomatology alone.  

At best, if the RO had rated the veteran based on limitation 
of motion, the veteran would have simply been alternatively 
entitled to a 10 percent rating for his arthritis based on 
the findings of DJD with some limitation of motion with pain.  
Since there was a lack of clinical findings of knee 
instability, the Board finds that a separate compensable 
rating for DJD during this period would require a reduction 
of the veteran's rating under Diagnostic Code 5257.

However, while the Board does not find that the veteran's 
symptoms were consistent with the maintenance of separate 
ratings for DJD and right knee instability from July 2000, 
the Board finds it significant that the loose body that 
eventually led to the veteran's January 2002 right knee 
surgery was apparently located within the right knee joint 
based on X-ray findings from April 2000.  (A December 2001 VA 
physician indicated that the loose body had relocated to the 
right knee joint, but earlier findings suggest that it was 
always in the right knee joint.)  The Board also finds it 
significant that although there were no clinical findings of 
right knee instability, the veteran complained that the right 
knee had become unstable for months prior to March 2001, and 
there is no indication in the record that his right knee ever 
improved from that point to his eventual surgery in January 
2001 to remove the loose body and otherwise repair his right 
knee.  The Board further believes that it is reasonable to 
infer from all of this evidence that during the entire time 
in question, the loose body in the right knee was causing 
severe instability in the knee that would justify a 30 
percent rating prior to the January 29, 2001 surgery pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board will additionally give the veteran the benefit of 
the doubt, and find that based on VA treatment record 
confirmation of the loose body as of April 2000, and the 
veteran's representation in additional VA records that the 
right knee had been more unstable for a couple of months 
prior to March 2001, increased disability for a 30 percent 
rating was ascertainable as of the earliest effective 
available under the applicable regulations, i.e., July 10, 
2000, and that the veteran is therefore entitled to a 30 
percent rating, effective from that date. 

The Board has additionally considered entitlement to a higher 
rating from July 20, 2000, under 38 C.F.R. § 3.321 (2004), 
but finds that the veteran's right knee disorder during this 
period was not manifested by symptoms that were so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with his employment, 
as to prevent the use of the regular rating criteria.  
38 C.F.R. § 3.321.


III.  Entitlement to an Increased Evaluation for 
Chondromalacia of the Right Knee, Currently Evaluated as 20 
percent Disabling, to include Entitlement to Restoration of 
the 30 percent Rating from November 3, 2003

VA joints examination in April 2002 revealed that after four 
to six weeks of physical therapy following the veteran's 
January 2002 right knee surgery, the veteran continued to 
complain about his right knee and had a mild limp when he 
walked.  He also wore a soft brace on the right knee with a 
metal hinge in the elastic, which the examiner described as a 
minimal brace.  He continued to go to physical therapy twice 
a week.  The veteran indicated that his knee pain was severe.  

Physical examination revealed that the veteran walked with a 
mild limp on the right.  There was mild synovial thickening 
on the right knee and none on the left knee.  The motion of 
the knees was from 30 to 90 degrees accompanied by pain and 
absolute refusal to tighten the muscles to provide any 
resistance.  The right knee had moderate lack of endurance 
and no lack of coordination.  The final diagnosis included 
significant severe chondromalacia of the right patella and 
tibial articular cartilage with moderate osteoarthritis.  The 
examiner recommended an increase in physical therapy and 
moderate restrictions of no stair or ladder climbing and no 
prolonged standing of more than 1/2 an hour.  It was also 
noted that the veteran should not walk for more than 15 or 20 
minutes at a time.  It was believed that the veteran was 
precluded from any occupation requiring prolonged standing.

VA orthopedic examination in March 2004 revealed no deformity 
or swelling of the right knee.  Crepitus was +1 at the right 
patellofemoral joint.  There was no effusion.  The ligaments 
were noted to be stable, and range of motion was mildly 
limited from 0 to 100 degrees, active.  The diagnosis was 
mild chondromalacia of the right patellofemoral joint.  The 
examiner stated that new X-rays were required for a 
definitive medical opinion.  In an April 2004 addendum to the 
March 2004 examination report, the examiner noted that X-rays 
revealed mild to moderate chondromalacia of the right knee 
patellofemoral joint, and in regards to the medial 
compartment, the veteran had mild to moderate narrowing and 
arthritis of the right medical knee compartment and joint.  
The examiner further specified that the right knee 
demonstrated pain on motion after more extensive exercise, 
with painful motion from 40 to 100 degrees, definite mild to 
moderate lack of endurance after long walking or standing, 
and mild to moderate weakness of the right knee after long 
walking or standing.

The June 2004 rating action reduced the rating for this 
disorder from 30 to 20 percent, effective from November 3, 
2003, finding that the limitation of motion demonstrated at 
the time of March 2004 VA examination warranted not more than 
a 20 percent rating.

The Board has reviewed the results from the most recent 
examination and initially finds that the limitation of motion 
does not correspond with even a 20 percent rating.  More 
specifically, painful motion was between 40 and 100 degrees 
but the veteran otherwise exhibited motion between 0 and 100 
degrees.  Thus, the Board continues to find that higher 
ratings are only justified through application of Diagnostic 
Code 5257.  In this regard, the Board does not find that the 
veteran's overall symptoms are clearly improved from previous 
evaluations.

In summary, while the veteran no longer has a loose body in 
the right knee joint, and there continue to be a lack of 
clinical findings of joint instability, the veteran now walks 
with a slight limp and uses a brace on the right knee.  In 
addition, he is noted by the March 2004 examiner to 
demonstrate moderate right knee weakness and lack of 
endurance, and the Board does not find that such findings 
coupled with a slight limp and the use of a brace warrant a 
reduced rating at this time.  38 C.F.R. § 3.144 (2004).

With respect to a separate rating for pain, the Board once 
again notes that with such limited objective findings of 
lateral instability, a separate compensable rating for DJD of 
the right knee continues to be unwarranted, since the 
symptoms are necessary to maintain the current 30 percent 
rating, in addition to pain on functional use pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. 
§§ 4.40 and 4.45 (2004).  As noted previously, if the Board 
were to grant a separate rating for DJD, it would then be 
necessary to reduce the rating for the veteran under 
Diagnostic Code 5257.  

The Board also finds that a higher rating is not warranted 
under 3.321 after April 1, 2002, as there continues to be no 
evidence that the veteran's service-connected right knee 
disability has been manifested by symptoms that are so 
unusual or exceptional as to prevent the use of the regular 
rating criteria.  38 C.F.R. § 3.321.


ORDER

The claim for service connection for asbestos-related pleural 
disease is granted.

Entitlement to an earlier effective date of July 10, 2000 for 
a 30 percent rating for chondromalacia of the right knee is 
granted.

Entitlement to a 30 percent rating from April 1, 2002 is 
granted.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


